Citation Nr: 0915082	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to June 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had been submitted to reopen a previously denied 
claim of service connection for schizophrenia, but denied the 
claim on the merits.

Although the RO reopened the claim for service connection for 
schizophrenia, the Board must ordinarily make an initial 
independent determination as to whether new and material 
evidence has been presented before reaching the merits of the 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

In a July 1976 decision, the RO found that the Veteran did 
not have a neurosis or psychosis in service or during a 
presumptive period but it granted service connection for 
paranoid schizophrenia for treatment purposes.  In August 
1976, a confirmed rating decision was issued.  The claims 
folder does not indicate that any contemporaneous notice of a 
denial of service connection was sent to the Veteran or his 
guardian.  In February 1979, the RO advised him that his 
claim had been granted.  

In February 1980, the RO advised the Veteran that the July 
1976 decision had served to deny entitlement to service 
connection for schizophrenia, but did not advise him of his 
appellate rights  Cf. 38 C.F.R. § 3.103(e) (1972) (requiring 
that a decision contain information as to how to obtain 
appellate review).  In July 1980 the Veteran submitted a 
statement arguing that he had been treated for the claimed 
psychiatric disability in service.

Today there are six elements for a valid NOD: it must 
(1) express disagreement with a specific determination of the 
agency of original jurisdiction; (2) be filed in writing; (3) 
be filed with the RO; (4) be filed within one year after the 
date of mailing of notice of the RO decision; (5) be filed by 
the claimant or the claimant's authorized representative; and 
(6) express a desire for Board review.  38 U.S.C.A. 
§ 7105(b); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 
38 C.F.R. § 20.201 (2008).  

Although the July 1980 statement did not express an explicit 
desire for Board review, the provisions of 38 C.F.R. § 20.201 
were not in effect at the time of the July 1985 statement, 
and given VA's duty to liberally construe a Veteran's 
pleadings, the July 1980 statement could be deemed a notice 
of disagreement.  See Robinson v. Shinseki, No. 2008-7095 
(Fed. Cir. Feb. 25, 2009).

The time period for appealing the July 1976 denial would not 
have begun to run until the February 1980 notice of the 
decision.  Hauck v. Brown, 6 Vet. App. 518 (1994) (per 
curiam).  The notice of disagreement would have tolled the 
running of any appeal periods until a statement of the case 
was issued.  Kuo v. Derwinski, 2 Vet. App. 662 (1992).  The 
statement of the case was issued during the course of the 
current appeal.  Because there does not appear to be any 
prior final decision, the Board will consider the claim on a 
de novo basis.

This case was remanded by the Board in August 2008.  The 
Veteran was scheduled for a hearing before the Board in April 
2009.  The Veteran withdrew his request in February 2009.  As 
such, the hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).



FINDINGS OF FACT

The Veteran has current schizophrenia that manifested during 
military service.



CONCLUSION OF LAW

Schizophrenia was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Given the entirely favorable action 
below, no further notice or assistance is needed to assist 
the Veteran in substantiating the claim.

Service Connection

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  In other words, 
continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including psychoses, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.


Service records do not include a diagnosis of paranoid 
schizophrenia.  The records show the Veteran had multiple 
disciplinary problems during service.  He was also 
hospitalized in December 1973 after ingesting a large amount 
of barbiturates (LSD).  Hospital records note there was no 
sign of a major mental illness.  Signs of impulsivity and 
immaturity of judgment were evident however.  

In May 1974, the Veteran was evaluated by an Army social 
worker who reported that the Veteran appeared overly 
sensitive and distrustful, and was guarded in discussing his 
past history.  In the social worker's opinion, the Veteran 
displayed significant immaturity and was possibly providing 
fabricated information in relation to his background, his 
attitudes regarding the military, and general philosophical 
outlook on life.  Additional comments by the social worker 
were that the Veteran insisted on self-justification, denying 
responsibility, and was guarded, suspicious, and presented a 
hostile defensive posture.  The social worker commented 
further, that there did not appear to be any evidence of 
psychosis, neurosis or other disorder that required referral 
for psychiatric treatment.  His clinical impression was 
"immature personality manifested by resentment of authority, 
self-centeredness, impulsive behavior and poor judgment.  His 
defensiveness, hostility, and over sensitivity suggest 
paranoid features."

That same month, a Medical Board determined to the Veteran 
was "unsuitable for military service due to a character and 
personality disorder, specifically an immature personality 
with features of impulsiveness and resentment of authority 
figures."  The May 1974 discharge physical examination 
reflects that the Veteran had attempted suicide four to five 
months earlier and that he continued to contemplate suicide 
on occasion.  Again, schizophrenia was not noted.

The post-service record shows the Veteran was 
institutionalized on multiple occasions at both VA and 
private facilities with consistent diagnoses of 
schizophrenia, paranoid type, chronic and undifferentiated, 
beginning in January 1976.  He also received outpatient 
medical treatment in VA medical facilities.  In June 1977, 
the Veteran was granted social security disability benefits 
based on a primary diagnosis of "schizophrenic reaction, 
chronic undifferentiated type."  The onset of the disability 
was established as April 4, 1975.

The Veteran underwent a VA examination in December 2000.  A 
VA examiner reviewed his claims file and conducted a clinical 
interview.  In brief summary, the examiner noted that the 
service treatment records were negative for a diagnosis of 
active schizophrenia.  He noted further that schizophrenia, 
paranoid type, was characterized by relatively intact 
cognitive functioning, argumentativeness, grandiosity, 
suspiciousness, and a propensity towards suicidal behavior as 
well as the presence of delusions and hallucinations.  

The examiner indicated that all of the characteristics, 
except for delusions and hallucinations, were present when 
the Veteran was interviewed by the Army social worker in 
1974.  He commented further that it was very often the case 
that patients with paranoid schizophrenia will not reveal 
their delusions or hallucinations to people they do not trust 
well.  Therefore, it was his opinion that the Veteran's 
symptoms, as reported to the social worker in 1974 were "at 
least as likely as not early manifestations of his illness."  

Analysis

The record indisputably documents a current diagnosis of 
schizophrenia paranoid type, chronic.  Thus, the first 
element of service connection has been met.  

The Board notes that a character and personality disorder was 
diagnosed in service, as opposed to schizophrenia, paranoid 
type.  Personality disorders are not considered disabilities 
for VA purposes and therefore cannot serve as a basis for a 
grant of service connection.  38 C.F.R. §§ 3.303(c), 4.9.

However, a VA examiner has opined that the initial 
psychiatric symptoms exhibited by the Veteran during service 
(as reported by the Army social worker in 1974 and diagnosed 
as a character and personality disorder), were "at least as 
likely as not the initial manifestations of the current 
schizophrenia illness."  The VA examiner's opinion is 
considered probative evidence on the question of nexus, as he 
reviewed the Veteran's claims folder and conducted a clinical 
interview of the Veteran, albeit brief.  The examiner 
explained the rationale for his opinion and the conclusion is 
consistent with evidence of record.  See Black v. Brown, 5 
Vet. App. 177 (180) (1995).  The VA medical opinion is 
undisputed.  Moreover, the Board in its review of the post-
service VA and private treatment (including treatment 
received shortly after discharge) observes treatment for 
continued psychiatric problems with noted clinical findings 
that appear to be very similar to those reported in service.  

Thus, the overall evidentiary record supports the conclusion 
that the schizophrenia disorder was incurred in service.  
Resolving reasonable doubt in the Veteran's favor, service 
connection for schizophrenia is granted.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for paranoid schizophrenia 
is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


